Title: From James Madison to James Maury, 2 July 1804
From: Madison, James
To: Maury, James



Sir.
Department of State July 2d: 1804.
I have received your letter of the 4th. May last. By a law passed during the last Session of Congress, which will be transmitted to you as soon as the volume is printed, a naturalised Citizen returning to the Country from which he originated, and residing there a year is disqualified to hold a registered Vessel. But this as well as the position stated in my circular of the 1st. of October do not affect the case you put for solution respecting itinerant or temporarily resident Citizens, holding as American property Vessels not registered. In fact as the laws now stand it is a mere question of National character; and whenever you can satisfy yourself of an individual being bonâ fide a Citizen, it follows that you ought to attest his property as such; leaving it to those, who are so disposed, to contest in any particular case the relation existing bet[w]een the asserted owner and the Vessel as affected by his residence in a belligerent Country. I am &c.
James Madison.
